DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 18, 25 and 32 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Nakumura et al.   (US Patent No. 2011/0164062); Hwang et al. (US Patent Publication No. 2011/0175930); Kheo et al. (US Patent Publication No. 2013/0050263)  and SEO (US Patent Publication No. 2010/0066698) combination fail to disclose or suggest one or more of the features of the independent claims 18, 25 and 32.
In summary, Nakumura discloses the image generation section generates a first image which is obtained by combining the navigation image and the first operation button image and a second image which includes the second operation button. The first image and the second image are respectively displayed in the first display region and the second display region. The first display region and the second display region are separated by a movable boundary.
Kheo teaches a method is performed at a first electronic device with a touch-sensitive display. The method includes, while in a first mode, displaying on the touch-sensitive display a first application view that corresponds to a first application in a plurality of applications. The first application view is displayed without concurrently displaying an application view for any other application in the plurality of applications.
Hwang discloses a mobile electronic device with a display screen and a touch detecting surface (forming a touch screen) generates signals representative of user gestures. When an active application is running and displayed on the display screen, a user can divide the display screen into two portions with a subdividing gesture, which is detected and identified with the touch detecting surface and a processor
SEO discloses a method and apparatus for controlling the multitasking operations of a mobile terminal having at least one touchscreen based on the input singles corresponding to touch events detected on the touchscreen.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 18 and similarly recited in claim independent claims 25 and 32.
Specifically, the prior arts fail to teach a mobile electronic device comprising: a touchscreen configured to display information and to provide signals indicative of one or more touch gestures performed at the touchscreen; and a processor in electronic communication with the touchscreen, the processor configured to: execute a first application; evaluate the signals provided by the touchscreen to identify a first touch gesture performed at the touchscreen that causes the touchscreen to display information for the first application in a first portion of the touchscreen and to display a plurality of application icons in a second portion of the touchscreen, wherein the second portion of the touchscreen in which the application icons are displayed comprises an area that is included in at least part of the first portion of the touchscreen in which the information for the first application is displayed; evaluate the signals provided by the touchscreen to identify a second touch gesture performed at the touchscreen selecting one of the plurality of application icons in the second portion of the touchscreen; execute a second application corresponding to the selected one of the plurality of application icons; while the processor executes the first application and the second application, evaluate the signals provided by the touchscreen to identify a third touch gesture performed at the touchscreen; and execute a third application corresponding to the third touch gesture to cause the touchscreen to display the information for the first application, information for the second application, and information of the third application in different portions of the touchscreen.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 19-24, 26-31 and 33-37 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171